Citation Nr: 0934773	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  03-21 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for shell shock (i.e., 
posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Esq.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 decision by the RO in Nashville, 
Tennessee that denied service connection for an eye 
disability, a back disability, and shell shock.  The Board 
remanded these claims in September 2006, and the case was 
subsequently returned to the Board.

The Board notes that the term "shell shock" is the prior 
term for the disorder now named PTSD, and thus the issue on 
appeal has been recharacterized as noted on the first page of 
this decision.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Refractive error is not a disease for which service 
connection can be granted, and bilateral diabetic retinopathy 
and cataracts were not shown in service or for many years 
thereafter, and are not related to active service.

2.  The preponderance of the evidence indicates that the 
Veteran's osteoarthritis of the back began many years after 
service and is not related to active service.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2005; additional notice was provided 
in a January 2006 letter.  The Veteran was provided with 
notice of the rating criteria and effective date provisions 
that are pertinent to his claim by letters dated in June 2006 
and May 2008.  Dingess, supra.  The claims were subsequently 
readjudicated in a February 2009 statement of the case.  
Mayfield, 444 F.3d at 1333.

VA has made multiple unsuccessful attempts to obtain the 
Veteran's service treatment records and morning reports.  The 
National Personnel Records Center (NPRC) confirmed in July 
1981 that the Veteran's service treatment records were "fire 
related," so there are no additional records available.  The 
NPRC again indicated that the Veteran's service treatment 
records are unavailable in October 2002 and December 2002, 
and that no pertinent morning reports were available in July 
2004.  In the October 2002 letter, the NPRC further indicated 
that there were no available sick reports for the Veteran's 
unit.  The Veteran was notified of the types of alternative 
forms of evidence in letters dated in October 2002 and 
November 2003.  In March 2003, the RO made a formal finding 
that the Veteran's service treatment records are unavailable.

The Board notes that the Veteran has not been afforded a VA 
examination in response to his eye and back claims as the 
Board has determined that no such examination is required in 
this case.  Chronic eye and back disabilities did not 
manifest until many years after the Veteran's discharge and 
there is no indication that the claimed conditions may be 
associated with service.  Consequently, VA is under no duty 
to afford the Veteran a VA examination.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the Veteran's compensation claim, and in several 
subsequent statements, he reported that in April or May 1957 
he was assaulted by two men and hit in the head, resulting in 
multiple medical problems, including an eye disability and a 
back disability.

As noted previously, the Veteran's service treatment records 
are not on file and were apparently destroyed in a fire at 
the NPRC in St. Louis, Missouri, in 1973.  In cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Veteran has stated that he does not have any of 
his service treatment records.  There is no medical evidence 
dated during his service reflecting that he incurred an eye 
disability or back injury.

By statements dated in September 2003, the Veteran said he 
was in poor health, had needed glasses for the past 30 years, 
and had back pain.

The first post-service medical records are dated in 1997, at 
which time the Veteran  was diagnosed with adult-onset 
diabetes mellitus.  Subsequent medical records reflect 
ongoing treatment for diabetes mellitus and other conditions.

The first medical evidence of an eye disorder other than 
refractive error is dated in 2002.  Private medical records 
dated from 2002 to 2004 reflect that the Veteran was 
diagnosed with diabetes mellitus, Type II, bilateral diabetic 
retinopathy, and bilateral cataracts.  A September 2002 
treatment note reflects that the Veteran's vision was 20/40 
in both eyes without correction.  A September 2003 letter 
from T.A.M., M.D., reflects that in the past year the Veteran 
had noticed declining vision in both eyes.  A September 2003 
treatment note reflects that the Veteran denied a history of 
eye injury.  A September 2003 medication lists reflects that 
the Veteran reported that he took medication for back pain.

VA medical records dated from 2003 to 2005 reflect treatment 
for a variety of conditions.  In September 2003, he was 
diagnosed with osteoarthritis of the low back, neck, and left 
knee.

Service connection is not warranted for the Veteran's 
refractive error, as compensation is not payable for this 
condition as a matter of law.  38 C.F.R. § 3.303(c).

The first medical evidence of an eye disorder other than 
refractive error is dated in 2002, approximately 45 years 
after separation from service, and the first medical evidence 
of a back disability is dated in 2003, approximately 46 years 
after separation from service.

The Veteran has asserted that he incurred an eye disability 
and a back disability during his period of active service.  
There is no medical evidence of any injury or disability of 
the eyes or back in service.  The Board notes that under 
certain circumstances lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or 
symptoms of disability, susceptible of lay observation.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay 
testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, here, continuity of eye symptoms (other than 
refractive error) or back symptoms since service is not 
shown.  As to a causal relationship between his current 
diabetic retinopathy, bilateral cataracts, and osteoarthritis 
of the back and service, the Veteran is not qualified to 
offer an opinion because the question of etiology of his 
medical conditions is not lay-observable and requires medical 
expertise.

The weight of the competent and credible evidence 
demonstrates that the Veteran's current eye disability and 
back disability began many years after his active duty and 
were not caused by any incident of service.  As the 
preponderance of the evidence is against the claims for 
service connection for an eye disability and a back 
disability, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disability is denied.

Service connection for a back disability is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim for service connection for "shell shock," 
i.e., PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

As noted by the Veteran's attorney, a claim for service 
connection for "shell shock" is essentially a claim for 
service connection for PTSD.  In this regard, the Board notes 
that the RO has not provided the Veteran with adequate notice 
of the information and evidence not of record that is 
necessary to substantiate a claim for service connection for 
PTSD, including information regarding the Veteran's alleged 
in-service stressor.  38 U.S.C.A. § 5103(a).  Such must be 
done prior to appellate review.

The RO should attempt to obtain any available service 
personnel records relating to the Veteran, and, if the 
Veteran identifies an in-service stressor which he believes 
resulted in PTSD, the RO should make an attempt to verify 
such stressor.

The Board notes that the Veteran's DD Form 214 reflects that 
he served in the Army during peacetime with a primary 
military occupational specialty of a stevedore, and did not 
have any foreign or sea service.

Pertinent medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  The RO 
should make an attempt to obtain any VA or private medical 
records, which are not already on file, regarding treatment 
or diagnosis of a psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
with appropriate notice regarding his 
claim for service connection for PTSD, and 
ask him to identify any in-service 
traumatic events which he believes 
resulted in PTSD.

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for a 
psychiatric disorder.  After securing any 
necessary releases, obtain any records 
which are not duplicates of those in the 
claims file.

3.  The AMC/RO should attempt to obtain 
any available service personnel records 
relating to the Veteran.


4.  If the Veteran identifies an in-
service stressor, the AMC/RO should direct 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), or any other 
appropriate service department office, to 
provide any information that might 
corroborate the Veteran's alleged 
stressors. 

5.  Following the above, the AMC/RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the Veteran was exposed to a 
stressor or stressors in service.  If the 
AMC/RO determines that the record verifies 
the existence of a stressor or stressors, 
the AMC/RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching 
this determination, the AMC/RO should 
address any credibility questions raised 
by the record.

6.  If, and only if, the AMC/RO determines 
that the record verifies the existence of 
a stressor or stressors, then the AMC/RO 
should arrange for the Veteran to be 
afforded a VA psychiatric examination.  
The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of PTSD 
is made, the examiner should specify (1) 
whether each alleged stressor found to be 
established by the record by the AMC/RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the 
AMC/RO and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests should be accomplished. The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.

7.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AMC/RO is 
satisfied that the record is complete and 
the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated by the AMC/RO with 
consideration of 38 C.F.R. § 3.304(f).  If 
the claim is still denied the AMC/RO must 
furnish the Veteran and his representative 
with a Supplemental Statement of the Case 
(SSOC) and allow the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


